     Case 1:08-cv-10934-LAP Document 2309 Filed 08/21/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



                                            08 Civ. 10934 (LAP)
IN RE: 650 FIFTH AVENUE AND
RELATED PROPERTIES                                   ORDER




LORETTA A. PRESKA, Senior United States District Judge:

     In light of Claimants’ letter dated August 20, 2020 [dkt. no.

2308]:

  1. Claimants may submit affidavits from Dr. Hassani and Mr.
     Dabiran no later than September 9, 2020. The Government may
     respond no later than September 16, 2020.

  2. The probable cause hearing currently scheduled for October 5-
     6, 2020, is adjourned until October 13-14, 2020. The hearing
     will commence at 10:30 a.m. on October 13, 2020, in Courtroom
     12A at 500 Pearl Street, New York, NY, and, if necessary, at
     10:00 a.m. on October 14, 2020.
SO ORDERED.

Dated:    New York, New York
          August 21, 2020

                           __________________________________
                           LORETTA A. PRESKA
                           Senior United States District Judge




                                   1
